Citation Nr: 1339285	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  11-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for dysthymia, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to January 1978.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1. In January 2009, the RO denied the Veteran's original claim of entitlement to service connection for dysthymic disorder.  The Veteran did not appeal.

2. Additional evidence has since been obtained which relates to an unestablished fact necessary to substantiate this previously denied claim. 

3. The competent medical opinion evidence is approximately evenly balanced                as to whether the Veteran's dysthymic disorder had its onset during active service.


CONCLUSIONS OF LAW

1. The January 2009 RO rating decision denying service connection for dysthymic disorder is a final and binding determination.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.200, 20.302 (2013).

2. There is new and material evidence since that decision to reopen this claim.                 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for a dysthymic disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concludes that there is sufficient basis upon which to reopen, and then proceed with granting the claim under consideration.  In light of this disposition, there is no need to address VA's compliance with the duties to notify and assist the claimant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013).  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

Through a January 2009 rating decision, the RO denied the Veteran's original claim for service connection for a dysthymia, the rationale being that the Veteran had a mental health diagnosis pre-existing service entrance that was not permanently aggravated during service, as confirmed by the opinion of a September 2008 VA examiner.  The Veteran did not file a timely Notice of Disagreement (NOD) with that decision, to initiate an appeal of it, and hence it became final and binding based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.302.  In addition, no new and material evidence was received within one year of the decision.  See 38 C.F.R. § 3.156(b).

When a petition to reopen the claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Reviewing the evidence received since the Veteran's August 2010 petition to reopen in this matter, a December 2010 VA psychiatrist's opinion found, to the contrary of the prior September 2008 VA examiner, that the Veteran's psychiatric condition pre-existing service entrance indeed underwent permanent aggravation therein.  This record is clearly pertinent to the question of the etiology of present-day dysthymic disorder, and whether it is service-related.  Hence, new and material evidence has been received to reopen the Veteran's claim.  

The Board further finds that on the current record a decision upon the Veteran's reopened claim may be rendered.  

Under VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows:                   (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 C.F.R. § U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A personality disorder is deemed under VA law a congenital condition that is generally not recognized as a disability for VA purposes.  See 38 C.F.R. § 3.303(c). 

The Board will grant service connection for a dysthymic disorder on comprehensive review of the record.  

The Veteran's service treatment records (STRs) document on entrance examination "n.p. [neuropsychiatric] therapy in past," with accompanying copies of records of the Veteran's psychiatric hospitalization two years prior for an "adjustment reaction" as an adolescent.  The Veteran was later administratively separated from service due to "experiencing a severe character and behavior disorder which interfered with his functioning in this environment."  Since then, there have been varying opinions from VA treatment providers with regard to whether the Veteran's pre-existing mental health condition was permanently exacerbated by military service.  The present-day diagnosis of dysthymic disorder is clearly established.  

As an initial matter, although it was noted that the Veteran had a history of psychiatric treatment at the time of his enlistment examination, a psychiatric disorder was not noted or diagnosed at that time.  Therefore, the Veteran is entitled to the presumption of soundness.  Further, the presumption of sound condition at service entry is not rebutted in this case.  See 38 U.S.C.A. § 1111.  Assuming (without deciding) that there is clear and unmistakable evidence showing that the Veteran's dysthymic disorder existed prior to service, there is not clear and unmistakable evidence demonstrating that it was not aggravated by such service.  On this subject, there are September 2008 and April 2011 VA Compensation and Pension examiners who provided opinion indicating that the Veteran's dysthymia was not aggravated by his service.  However, the December 2010 VA outpatient treating psychiatrist's opinion states that "After long discussions with this Veteran, it is my medical opinion that these similar issues that existed prior to the military were significantly aggravated during the service beginning with his service-connected back injury that took him to light duty and exposed him to repeated threats and sexual harassment that persisted for about six months, and that this trauma significantly increased his trauma issues, fear/anxiety leading to an administrative discharge under honorable conditions and leading to increased psychiatric mood/anxiety and alcoholism as an adult after his military service."  

Under VA's rule of resolving reasonable doubt in the claimant's favor on a material issue, where the evidence is evenly balanced for and against a claim, as here, the Veteran's claim must prevail.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Veteran is presumed sound upon entry onto active duty and there is no clear and unmistakable evidence demonstrating both that his dysthymia existed before acceptance and enrollment and was not aggravated by such service, the Board finds that his dysthymia had its onset during active service.  Accordingly, service connection for the reopened claim is granted.  


ORDER

Service connection for a dysthymic disorder is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


